DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/23/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lec (US 2013/0144176) in view of Maskara et al (US 2014/0180152) (“Maskara”) and further in view of Ghaffari et al (US 2010/0298895) (“Ghaffari”) and further in view of Morris et al (US 2016/0287110) (“Morris”).
Regarding Claim 1, while Lec teaches a computer-implemented method of providing feedback to a user relating to quality of placement and contact of a blood pressure sensor in a 
receiving data from a blood pressure sensor array comprising a plurality of pressure sensors ([0079], [0081] pressure sensing can be done by piezoelectric pressure sensors); and
calculating, by a processor housed within the wearable device (Fig. 3, [0068] computing environment part of the blood pressure system 100, shown as a singular wearable device in Fig. 1), individual contact metrics in accordance with said blood pressure sensor array data ([0083], Figs. 5a-5b, the amplitude values of the captured data from each sensor in the array act as contact metrics to the conduit/blood vessel), for individual pressure sensors.
Providing a desired spatial relationship of the individual contact metrics for the blood pressure sensor array ([0080] if using a nine sensor array in a rectangular manner, looks for the same values at each sensor in the central axis, accounting for a delay in pulse flow);
Calculating a final decision on proper placement as a function of the individual contact metrics reflecting a desired spatial relationship ([0080], [0083]);
Providing feedback to the user in accordance with individual contact metrics of each sensor in the array, the individual contact metrics being indicative of proper placement and contact quality ([0077] array of sensors, [0038] alignment feedback shown on display, [0083] where the alignment feedback enables a proper placement of the array with the blood vessel/conduit of the subject being aligned with the central axis of the central column of the sensor array);
Wherein if the inputs and spatial relationship are indicative of inadequate placement and/or contact quality, providing the feedback to the user with one or more recommendations to adjust the placement and/or contact of the wearable device in accordance with the desired spatial map ([0038]),
Lec fails to teach
The individual contact metrics being individual quality metrics;

However Maskara teaches a physiological monitoring system (Abstract) wherein an array of monitoring components are utilized (Abstract), generates a map of contact data reflecting individual quality metrics of the individual sensors in the array ([0049]-[0050], [0055] “As discussed above, the display device 40 may be configured to display a graphical representation of the quality of contact of the electrodes 24… the clinician may set the display device 40 to display electrodes 24 making good contact, as determined by a threshold signal value, in a first color and electrodes 24 making poor contact in a second color.”), 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to consider the amplitude values of Lev as quality metrics for the blood sensor array of Lec as Maskara teaches that an amplitude value of individual sensors in an array can be considered metric of contact quality ([0050] “For example, in some embodiments, the quality of contact of each of the mapping electrodes 24 is a function of the amplitude of the signal measured by the electrode 24 (i.e., higher signal amplitude correlates to better contact).”). As such the determination of a combined occurrence of a spatial relationship with amplitude values in a central axis in Lec may be considered a calculation of a final quality metric. When the combination occurs, the final quality metric reflects a quality placement. When the combination doesn’t occur, the final quality metric does not. 
Yet their combined efforts fail to teach the map being a spatial map.
However Ghaffari teaches a medical device (Abstract) wherein data from an array of sensors can be provided as a spatial map ([0240], [0241]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the mapping of Li, Lec, and Maskara as part of a spatial map as taught by Ghaffari as the application of a known technique of organizing an array of data to a known device utilizing an array of data ready for improvement to yield predictable results. Furthermore, a spatial map may enable a simplification of the repositioning of Lec.

calculating, via the processor, a final quality metric as a function of the individual quality metric and the spatial map;
providing the feedback in accordance with said final quality metric.
However Morris teaches a method of providing feedback to a user relating to quality of placement and contact of a blood pressure sensor in a wearable device ([0021] satellite device component of a wearable comprises blood pressure sensing, [0035] blood pressure sensing, [0036] quality is evaluated, [0028] computer implemented), the method comprising:
Calculating a final quality metric based on individual quality features ([0081] feedback is provided on the basis of the final quality metric).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the feedback of Lec based on a final quality metric as taught by Morris as this provides a consistent decision point across trials that will either indicate movement is needed (as the desired placement of Lec is not met) or movement is not needed (when the desired placement of Lec is achieved).
Regarding Claim 2, Lec, Maskara, Ghaffari, and Morris teach the method according to claim 1, wherein said individual quality metric indicates whether a pulse was found or not (See Claim 1 Rejection, if no pulse was found, Lec’s individual sensors would have no data and would indicate a need for repositioning).
Regarding Claim 3, Lec, Maskara, Ghaffari, and Morris teach the method according to claim 1, and Lec teaches wherein if said final quality metric indicates no pulse found, said feedback indicates action is required by the user before a blood pressure measurement can be made (See Claim 1 Rejection, Lec’s individual sensors would have no data and would indicate a need for repositioning before blood pressure could be measured).
Regarding Claim 4, Lec, Maskara, Ghaffari, and Morris teach the method according to claim 1, and Lec further teaches wherein if said quality metric indicates no pulse found, said See Claim 1 Rejection, Lec: [0038])
Regarding Claim 5, Lec, Maskara, Ghaffari, and Morris teach the method according to claim 1, and Lec further teaches wherein if said quality metric indicates a pulse was found, said feedback indicates no action is required (See Claim 1 Rejection) which would be applied to the final quality metric.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to not act on the feedback of Morris and perform no action as this when the subject data is being gathered in sufficient conditions.
Regarding Claim 6, Lec, Maskara, Ghaffari, and Morris teach the method according to claim 1, and Morris further teaches wherein said feedback comprises at least one of text messages, non-text messages, lights, visible messages, audible messages, and haptic vibrations ([0063] feedback can be provided via LEDs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide feedback of Morris to the teachings of Lec in this configuration as the application of a known technique to provide feedback to the known system utilizing feedback taught by the combination of Lec and Morris ready for improvement to yield predictable results of accurately assessed subject data.
Regarding Claim 7, Lec, Maskara, Ghaffari, and Morris teach the method according to claim 1, further comprising presenting the spatial map to a user as a feedback (See Claim 1 Rejection, Ghaffari).
Regarding Claim 8, Lec, Maskara, Ghaffari, and Morris teach the method according to claim 7, and Morris further teaches the method comprising providing the feedback to the user in real time as the user adjusts positioning and placement of the sensor array on their person ([0054] classifiers trained to perform quality evaluation of pulse, [0056] with real-time capability being envisioned in view of desired computational effort).

Regarding Claim 9, Lec, Maskara, Ghaffari, and Morris teach the method according to claim 1, wherein said feedback comprises indicating to the user to move the wearable device clockwise or counterclockwise along the wrist to position a center of a sensor array directly over an artery to be measured (See Claim 1 Rejection). 
Regarding Claim 10, Lec, Maskara, Ghaffari, and Morris teach the method according to claim 1, wherein said feedback comprises indicating to the user to move the wearable device up or down the arm to position a center of a sensor array directly over an artery to be measured (See Claim 1 Rejection).
Regarding Claim 11, Lec, Maskara, Ghaffari, and Morris teach the method according to claim 1, wherein said feedback comprises indicating to the user to tighten the wearable device to position a center of the sensor array directly over an artery to be measured (See Claim 1 Rejection).

Regarding Claim 13, while Lec teaches an apparatus for providing feedback to a user relating to quality of placement and contact of a blood pressure sensor in a wearable device (Abstract, [0032] blood pressure measuring, [0038] feedback provided for placement, [0083] based on blood pressure data), comprising: 
A wristband for attachment to a user’s body (Fig. 1, blood pressure system 100);
A pressure sensor array mounted on said wristband ([0045] pressure sensor mounted on wristband), said pressure sensor array comprising a plurality of pressure sensors ([0079], [0081] pressure sensing can be done by piezoelectric pressure sensors);

Receive sensor data from said pressure sensor array and calculate a contact metric for individual pressure sensors in said pressure sensor array ([0079], [0081] pressure sensing, [0083] contact metrics of sensor amplitude may be calculated);
Providing a desired spatial relationship of the individual contact metrics for the blood pressure sensor array ([0080] if using a nine sensor array in a rectangular manner, looks for the same values at each sensor in the central axis, accounting for a delay in pulse flow);
Calculating a final decision on proper placement as a function of the individual contact metrics reflecting a desired spatial relationship ([0080], [0083]);
Generate user feedback based on final decision ([0038], [0083] alignment feedback);
	A feedback device coupled to said processor (Fig. 3, display 172), said feedback device configured to convey said user feedback to the user ([0038]);
Wherein if the final decision is indicative of inadequate placement and/or contact quality, the feedback is conveyed to the user with one or more recommendations-to adjust the placement and/or contact of the wearable device in accordance with the spatial map ([0077] array of sensors, [0038] alignment feedback shown on display, [0083] where the alignment feedback enables a proper placement of the array with the blood vessel/conduit of the subject being aligned with the central axis of the central column of the sensor array),
Lec fails to teach
The individual contact metrics being individual quality metrics;
generating a spatial map of the individual quality metrics for the sensor array;

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to consider the amplitude values of Lev as quality metrics for the blood sensor array of Lec as Maskara teaches that an amplitude value of individual sensors in an array can be considered metric of contact quality ([0050] “For example, in some embodiments, the quality of contact of each of the mapping electrodes 24 is a function of the amplitude of the signal measured by the electrode 24 (i.e., higher signal amplitude correlates to better contact).”). As such the determination of a combined occurrence of a spatial relationship with amplitude values in a central axis in Lec may be considered a calculation of a final quality metric. When the combination occurs, the final quality metric reflects a quality placement. When the combination doesn’t occur, the final quality metric does not. 
Yet their combined efforts fail to teach the map being a spatial map.
However Ghaffari teaches a medical device (Abstract) wherein data from an array of sensors can be provided as a spatial map ([0240], [0241]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the mapping of Li, Lec, and Maskara as part of a spatial map as taught by Ghaffari as the application of a known technique of organizing an array of data to a known device utilizing an array of data ready for improvement to yield predictable results. Furthermore, a spatial map may enable a simplification of the repositioning of Lec.
Yet their combined efforts fail to teach

providing the feedback in accordance with said final quality metric.
However Morris teaches a method of providing feedback to a user relating to quality of placement and contact of a blood pressure sensor in a wearable device ([0021] satellite device component of a wearable comprises blood pressure sensing, [0035] blood pressure sensing, [0036] quality is evaluated, [0028] computer implemented), the method comprising:
Calculating a final quality metric based on individual quality features ([0081] feedback is provided on the basis of the final quality metric).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the feedback of Lec based on a final quality metric as taught by Morris as this provides a consistent decision point across trials that will either indicate movement is needed (as the desired placement of Lec is not met) or movement is not needed (when the desired placement of Lec is achieved).
Regarding Claim 14, Lec, Maskara, Ghaffari, and Morris teaches the apparatus according to claim 13, and Morris further teaches wherein the user feedback is selected from at least one of text messages, non-text messages, lights, visible messages, audible messages, and haptic vibrations ([0063] feedback can be provided via LEDs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide feedback of Morris to the teachings of Lec in this configuration as the application of a known technique to provide feedback to the known system utilizing feedback taught by the combination of Lec and Morris ready for improvement to yield predictable results of accurately assessed subject data.
Regarding Claim 15, Lec, Maskara, Ghaffari, and Morris teach the apparatus according to claim 13, wherein said quality metric calculated by the processor is indicative as to whether a See Claim 13 Rejection, if no pulse was found, Lec’s individual sensors would have no data and would indicate a need for repositioning).
Regarding Claim 16, Lec, Maskara, Ghaffari, and Morris teach the apparatus according to claim 13, wherein the processor is operative to present the spatial map to the user as a feedback (See Claim 13 Rejection¸ Ghaffari).
Regarding Claim 17, Lec, Maskara, Ghaffari, and Morris teach the apparatus according to claim 13, and Morris further teaches wherein said processor is operative to provide feedback in real time as the user adjusts positioning and placement of the sensor array on their person ([0054] classifiers trained to perform quality evaluation of pulse, [0056] with real-time capability being envisioned in view of desired computational effort).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the feedback of Lec in real time as taught by Morris to provide a high level of convenience to the user by enabling a suitable measuring configuration to be achieved as quickly as possible.
Regarding Claim 18, Lec, Maskara, Ghaffari, and Morris teach the apparatus according to claim 13, wherein said user feedback comprises indicating to the user movement instructions in response to sensing location and detected sensor location (See Claim 13 Rejection), the user feedback comprises at least one of (1) move the wearable device clockwise or counterclockwise along the wrist to position a center of the sensor array directly over an artery to be measured, (2) move the wearable device up or down the arm to position a center of the sensor array directly over an artery to be measured, and (3) tighten the wearable device to position a center of the sensor array directly over an artery to be measured (See Claim 13 Rejection, Lec: [0038] “the display 102 may provide alignment information in the form of an arrow, directions to tighten, move left, right, up or down on the arm or the like.”, Morris: “In some examples, wearable electronic device 10 may be configured to self-adjust the position of satellite device 14 and/or the overall circumference of wearable electronic device 10.”).
Regarding Claim 20, while Lec teaches a wearable device for measuring blood pressure of a user (Abstract, [0032] blood pressure measuring, [0038] feedback provided for placement, [0083] based on blood pressure data), comprising: 
A wristband for attachment to a user’s body (Fig. 1, blood pressure system 100);
A housing on said wristband ([0065] blood pressure system 100, may contain all of the given components in Fig. 3 in a single platform);
A display mounted in said housing for displaying blood pressure data (Fig. 1, display 102, shown with blood pressure data;
A pressure sensor array mounted on said wristband ([0045] pressure sensor mounted on wristband), said pressure sensor array comprising a plurality of pressure sensors ([0079], [0081] pressure sensing can be done by piezoelectric pressure sensors);
A processor housed within the housing (Fig. 3, [0068] computing environment part of the blood pressure system 100, shown as a singular wearable device in Fig. 1, [0065] blood pressure system 100, may contain all of the given components in Fig. 3 in a single platform), said processor coupled to a memory (Fig. 3 memory/storage 176) and operative to 
Receive sensor data from said pressure sensor array and calculate a contact metric for individual pressure sensors in said pressure sensor array ([0079], [0081] pressure sensing, [0083] contact metrics of sensor amplitude may be calculated);
Providing a desired spatial relationship of the individual contact metrics for the blood pressure sensor array ([0080] if using a nine sensor array in a rectangular manner, looks for the same values at each sensor in the central axis, accounting for a delay in pulse flow);
Calculating a final decision on proper placement as a function of the individual contact metrics reflecting a desired spatial relationship ([0080], [0083]);
Generate user feedback based on final decision ([0038], [0083] alignment feedback);

Wherein if the final decision is indicative of inadequate placement and/or contact quality, the feedback is conveyed to the user with one or more recommendations-to adjust the placement and/or contact of the wearable device in accordance with the spatial map ([0077] array of sensors, [0038] alignment feedback shown on display, [0083] where the alignment feedback enables a proper placement of the array with the blood vessel/conduit of the subject being aligned with the central axis of the central column of the sensor array),
Lec fails to teach
The individual contact metrics being individual quality metrics;
generating a spatial map of the individual quality metrics for the sensor array;
However Maskara teaches a physiological monitoring system (Abstract) wherein an array of monitoring components are utilized (Abstract), generates a map of contact data reflecting individual quality metrics of the individual sensors in the array ([0049]-[0050], [0055] “As discussed above, the display device 40 may be configured to display a graphical representation of the quality of contact of the electrodes 24… the clinician may set the display device 40 to display electrodes 24 making good contact, as determined by a threshold signal value, in a first color and electrodes 24 making poor contact in a second color.”), 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to consider the amplitude values of Lev as quality metrics for the blood sensor array of Lec as Maskara teaches that an amplitude value of individual sensors in an array can be considered metric of contact quality ([0050] “For example, in some embodiments, the quality of contact of each of the mapping electrodes 24 is a function of the amplitude of the signal measured by the electrode 24 (i.e., higher signal amplitude correlates to better contact).”). As such the determination of a combined occurrence of a spatial relationship with amplitude values in a central axis in Lec may be considered a calculation of a final quality 
Yet their combined efforts fail to teach the map being a spatial map.
However Ghaffari teaches a medical device (Abstract) wherein data from an array of sensors can be provided as a spatial map ([0240], [0241]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the mapping of Li, Lec, and Maskara as part of a spatial map as taught by Ghaffari as the application of a known technique of organizing an array of data to a known device utilizing an array of data ready for improvement to yield predictable results. Furthermore, a spatial map may enable a simplification of the repositioning of Lec.
Yet their combined efforts fail to teach
calculating, via the processor, a final quality metric as a function of the individual quality metric and the spatial map;
providing the feedback in accordance with said final quality metric.
However Morris teaches a method of providing feedback to a user relating to quality of placement and contact of a blood pressure sensor in a wearable device ([0021] satellite device component of a wearable comprises blood pressure sensing, [0035] blood pressure sensing, [0036] quality is evaluated, [0028] computer implemented), the method comprising:
Calculating a final quality metric based on individual quality features ([0081] feedback is provided on the basis of the final quality metric).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the feedback of Lec based on a final quality metric as taught by Morris as this provides a consistent decision point across trials that will either indicate movement is needed (as the desired placement of Lec is not met) or movement is not needed (when the desired placement of Lec is achieved).
Regarding Claim 21, Lec, Maskara, Ghaffari, and Morris teach the wearable device according to claim 20, and Morris further teaches wherein said feedback unit is configured to provide at least one of text messages, non-text messages, lights, visible messages, audible messages, and haptic vibrations as user feedback ([0063] feedback can be provided via LEDs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide feedback of Morris to the teachings of Lec in this configuration as the application of a known technique to provide feedback to the known system utilizing feedback taught by the combination of Lec and Morris ready for improvement to yield predictable results of accurately assessed subject data.
Regarding Claim 22, Lec, Maskara, Ghaffari, and Morris teach the wearable device according to claim 20, wherein said user feedback comprises indicating to the user movement instructions in response to sensing location and detected sensor location (See Claim 20 Rejection), the user feedback comprises at least one of (1) move the wearable device clockwise or counterclockwise along the wrist to position a center of the sensor array directly over an artery to be measured, (2) move the wearable device up or down the arm to position a center of the sensor array directly over an artery to be measured, and (3) tighten the wearable device to position a center of the sensor array directly over an artery to be measured (See Claim 20 Rejection, Lec: [0038] “the display 102 may provide alignment information in the form of an arrow, directions to tighten, move left, right, up or down on the arm or the like.”, Morris: “In some examples, wearable electronic device 10 may be configured to self-adjust the position of satellite device 14 and/or the overall circumference of wearable electronic device 10.”).



Claim(s) 12, 19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lec in view of Maskara and further in view of Ghaffari and further in view of Morris and further in view of Lee et al (US 2016/0113517) (“Lee”).
Regarding Claim 12, while Lec, Maskara, Ghaffari, and Morris teach the method according to claim 1, and Lec further teaches measuring skin temperature ([0041]), their combined efforts fail to teach the method further comprising detecting skin temperature to aid in determining whether said wearable device is incorrectly placed over an artery or not tight enough around a user's wrist.
However Lee teaches a physiological monitoring system (Abstract) wherein temperature sensed to indicate whether a system is optimally placed to evaluate an artery ([0083]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the positioning analysis of Lec and Morris with temperature sensing as taught by Lee as provides increased confidence that the correct sensing location (e.g. the radial artery) is being evaluated.

Regarding Claim 19, while Lec, Maskara, Ghaffari, and Morris teach the apparatus according to claim 13, and Lec further teaches measuring skin temperature ([0041]), their combined efforts fail to teach the system comprising a temperature sensor adapted to detect skin temperature to aid in determining whether said wearable device is incorrectly placed over an artery or not tight enough around a user's wrist.
However Lee teaches a physiological monitoring system (Abstract) wherein temperature sensed to indicate whether a system is optimally placed to evaluate an artery ([0083]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the positioning analysis of Lec and Morris with temperature sensing as taught by Lee as provides increased confidence that the correct sensing location (e.g. the radial artery) is being evaluated.

Regarding Claim 23, while Lec, Maskara, Ghaffari, and Morris teach the wearable device according to claim 20, and Lec further teaches measuring skin temperature ([0041]), their combined efforts fail to teach the system comprising a temperature sensor adapted to detect skin temperature to aid in determining whether said wearable device is incorrectly placed over an artery or not tight enough around a user's wrist.
However Lee teaches a physiological monitoring system (Abstract) wherein temperature sensed to indicate whether a system is optimally placed to evaluate an artery ([0083]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the positioning analysis of Lec and Morris with temperature sensing as taught by Lee as provides increased confidence that the correct sensing location (e.g. the radial artery) is being evaluated.

Response to Arguments
Applicant’s amendments and arguments filed 1/23/2022 with respect to the claim objections have been fully considered, and are persuasive. The objections are withdrawn. 
Applicant’s amendments and arguments filed 1/23/2022 with respect to the 35 USC 112(b) rejections have been fully considered, and are persuasive. The rejections are withdrawn.
Applicant’s amendments and arguments filed 1/23/2022 with respect to the 35 USC 103 rejections of claim 1, 13, and 20 has been fully considered, and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lec, Maskara, Ghaffari, and Morris.
Consequently, dependent claims 2-12, 14-19, and 21-23 remain rejected due to their dependency on rejected independent claims 1, 13, and 20.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791